Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Everett Cornelius Kaymore appeals the district court’s order denying his motion to reconsider the court’s previous denial of his 18 U.S.C. § 8582(c)(2) (2012) motion for a sentence reduction. We have reviewed the record and find no reversible error. See United, States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (noting that a district court does not have authority to reconsider prior order on § 3582 motion). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.